98 Ariz. 1 (1965)
401 P.2d 404
Gregory ANDRO, Appellant,
v.
Kathleen ANDRO, Appellee.
No. 7701.
Supreme Court of Arizona. En Banc.
May 5, 1965.
*2 R.R. Woodford, Phoenix, for appellant.
Peterson, Estrada, Matz & Machmer, Phoenix, for appellee.
UDALL, Justice.
In the decision in this case (97 Ariz. 302, 400 P.2d 105) we reversed the lower court judgment modifying the original divorce decree. In the lower court judgment there was a provision for attorney's fees to be paid the appellee (mother) by the appellant (father). Although our opinion stated that the judgment of the lower court was reversed, we did not specifically mention the matter concerning that part of the lower court judgment providing for attorney's fees. We stated that the record would at most justify only a modification of the original decree to provide for reasonable visitation rights to the appellee. Since some question has been raised on this matter on a motion for a rehearing we emphasize that our reversal of the judgment below went to the entire judgment which includes a reversal of the award of attorney's fees. See Annot., 2 A.L.R. 2d 307 (1948).
Appellee's motion for a rehearing is denied.
LOCKWOOD, C.J., STRUCKMEYER, V.C.J., and BERNSTEIN and McFARLAND, JJ., concurring.